 

FORM OF INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and executed effective
as of the __ day of _________, 2014, by and between Roberts Realty Investors,
Inc., a Georgia corporation (the “Company”), and _____________________, an
individual resident of the State of _____________ (the “Indemnitee”).

 

WHEREAS, the Company is aware that, to induce highly competent persons to
continue to serve the Company as directors or officers or in other capacities,
the Company must provide such persons with adequate protection through
exculpation of directors from personal liability (per the Company’s articles of
incorporation), directors and officers liability insurance, advancement of
expenses and indemnification against risks of claims and actions against them,
and against damage to their professional or personal reputations resulting from
allegations, claims, actions and investigations, arising out of or relating to
their service to and activities on behalf of the Company;

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company’s shareholders that the Company act to assure such
persons that there will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify and advance the expenses of such persons to the
fullest extent not prohibited by applicable law and to guarantee such persons
would realize the benefit of any subsequent changes in applicable law relating
to indemnification or advancement of expenses so that they will continue to
serve the Company free from undue concern that they will not be so indemnified,
thereby ensuring that the decisions of such persons for or on behalf of the
Company will be independent, objective and in the best interests of the
Company’s shareholders;

 

WHEREAS, it is reasonable, prudent and necessary for the Company to provide such
persons with the specific contractual assurance that the exculpation from
personal liability for directors, the right to directors and officers liability
insurance and the rights to indemnification and advancement of expenses provided
to them remain available regardless of, among other things, any amendment to or
revocation of the indemnification or advancement of expenses provisions in the
Company’s amended and restated articles of incorporation, as amended (and as may
be further amended from time to time, the “Articles”) or the Company’s bylaws
(as may be amended from time to time, the “Bylaws”) or any change in composition
or philosophy of the Company’s Board of Directors such as might occur following
an acquisition or Change of Control of the Company;

 

WHEREAS, it is reasonable, prudent and necessary for the Company to further
provide that the determination of whether such persons are entitled to
indemnification and advancement of expenses will not be made by a Board of
Directors of uncertain composition, and that if judicial assistance to obtain
such indemnity or advancement of expenses is required, such persons can receive
indemnity against, and the advancement of expenses incurred in pursuing their
rights to indemnification and/or advancement of expenses; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee do hereby agree as follows:

 



 

 

1. Indemnification.

 

(a) Subject to Section 6 of this Agreement, the Company hereby agrees to hold
harmless and indemnify Indemnitee if Indemnitee is a party to a Proceeding by
reason of Indemnitee’s Corporate Status to the maximum extent not prohibited by
the Georgia Business Corporation Code, as amended (“GBCC”), as the same now
exists or may hereafter be amended (but only to the extent any such amendment
permits the Company to provide broader indemnification rights than the GBCC
permitted the Company to provide before such amendment); provided, however,
that, except as provided in Sections 6, 8 and 10 of this Agreement, Indemnitee
shall not be entitled to Indemnification or Advancement of Expenses in
connection with a Proceeding initiated by Indemnitee (other than in a Corporate
Status capacity) against the Company or any director or officer of the Company
unless the Company has joined in or consented in writing to the initiation of
such Proceeding.

 

(b) Notwithstanding the foregoing or any other provision of this Agreement, the
Company shall not be obligated to indemnify Indemnitee for expenses and the
payment of profits by Indemnitee arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any similar statute;
provided, however, that the Company may advance Expenses in accordance with
Section 8 of this Agreement in connection with Indemnitee’s defense of a claim
under Section 16(b) of the Exchange Act, which advances shall be repaid to the
Company if it is ultimately determined that Indemnitee is not entitled to
indemnification of such Expenses.

 

2. Indemnification for Expenses When Serving on Behalf of the Company.

 

To the extent that the Indemnitee has served on behalf of or at the request of
the Company as a witness or other participant in any Proceeding, the Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
the Indemnitee in connection therewith, without any determination pursuant to
Section 6.

 

3. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.

 

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful on the merits or otherwise in any Proceeding, Indemnitee shall be
indemnified against reasonable Expenses incurred by Indemnitee in connection
with the Proceeding, regardless of whether Indemnitee has met the standards set
forth in the GBCC and without any action or determination in accordance with
Section 6. If Indemnitee is not wholly successful in such Proceeding but is
successful on the merits or otherwise as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by or on behalf
of Indemnitee in connection with each claim, issue or matter with respect to
which Indemnitee was successful.

 

4. Partial Indemnification.

 

If Indemnitee is entitled under any provision of this Agreement to
Indemnification by the Company for some or a portion of the Expenses, judgments,
claims, losses and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with the investigation, defense, appeal or
settlement of a Proceeding covered by Section 1, but is not entitled to
Indemnification for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, claims, losses
and amounts paid in settlement actually and reasonably incurred by Indemnitee to
which Indemnitee is entitled.

 



2

 

5. Notification of Proceeding and Defense of Claims Against Indemnitee.

 

(a) Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee shall, if a claim for Indemnification is to be made under
this Agreement, notify the Company in writing of the commencement of such
Proceeding; but the omission to so notify the Company will not relieve the
Company from any liability that it may have to Indemnitee under this Agreement
or otherwise if the failure or delay does not materially prejudice the Company.

 

(b) The Company shall be entitled to participate in the defense of any
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status or to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee, provided, however, if Indemnitee concludes in good faith that (a)
the use of counsel chosen by the Company to represent Indemnitee would present
such counsel with an actual or potential conflict, (b) the named parties in the
Proceeding include both Indemnitee and the Company and Indemnitee concludes that
there may be one or more legal defenses available to Indemnitee that are
different from or in addition to those available to the Company, (c) any
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, or (d) following a Change in Control,
the Company fails to engage counsel reasonably satisfactory to Indemnitee, then
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel) at the Company’s expense.

 

(c) The Company shall not be liable to Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without the Company’s
prior written consent, which consent shall not be unreasonably withheld,
provided, however, that the Company shall be deemed to have consented to any
settlement if the Company does not object to such settlement within thirty (30)
days after receipt by the Company of a written request for consent to such
settlement. The Company shall be required to obtain the consent of Indemnitee to
settle any Proceeding in which Indemnitee is named as a party or has potential
liability exposure, unless such settlement solely involves the payment of money
and includes a complete and unconditional release of Indemnitee from all
liability on any claims that are the subject matter of the Proceeding.

 

(d) As soon as practicable after the receipt of a notice of a claim for
Indemnification pursuant to this Section 5, the Company shall give prompt notice
of the commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of the policies.

 

6. Procedure for Determination of Entitlement to Indemnification.

 

The parties agree that the following procedures and presumptions shall apply in
the event of any question as to whether Indemnitee is entitled to
Indemnification under this Agreement (provided, however, if the procedures for
determination of entitlement to indemnification as currently set forth in the
GBCC are amended to create any material inconsistency between such procedures in
the GBCC and the procedures set forth below, the procedures set forth below
shall also be deemed to be amended in the same manner to the extent necessary to
remove the inconsistency without any further action on the part of the Company
or Indemnitee):

 

(a) To obtain Indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
Indemnification. The Corporate Secretary of the Company (or in the absence of
the Corporate Secretary, the Chief Financial Officer of the Company) shall,
promptly upon receipt of a claim for Indemnification from the Indemnitee, advise
the Board of Directors in writing that Indemnitee has requested Indemnification.
Any Expenses incurred by the Indemnitee in connection with the Indemnitee’s
request for Indemnification hereunder shall be borne by the Company. The Company
hereby indemnifies and agrees to hold the Indemnitee harmless for any Expenses
incurred by Indemnitee under the immediately preceding sentence irrespective of
the outcome of the determination of the Indemnitee’s entitlement to
Indemnification.

 



3

 

(b) The Company shall not indemnify Indemnitee under Section 1(a) unless a
determination has been made for a specific Proceeding that indemnification of
Indemnitee is permissible because Indemnitee has met the standards set forth in
Chapter 2, Article 8, Part 5 of the GBCC. Upon written request by the Indemnitee
for Indemnification, the entitlement of Indemnitee to Indemnification pursuant
to the terms of this Agreement shall be determined by the following person or
persons, who shall be empowered to make such determination:

 

(i) If there are two or more Disinterested Directors, by the Board of Directors
by a majority vote of all the Disinterested Directors (a majority of whom shall
for such purpose constitute a quorum) or by a majority of the members of a
committee of two or more Disinterested Directors appointed by such a vote;

 

(ii) By special legal counsel (A) selected in the manner prescribed in paragraph
(i) of this subsection; or (B) if there are fewer than two Disinterested
Directors, selected by the Board of Directors (in which selection directors who
do not qualify as Disinterested Directors may participate); or

 

(iii) If consented to by Indemnitee, by the shareholders, but the shares
beneficially owned by or voted under the control of the officers and directors
who are at the time parties to the Proceeding may not be voted on the
determination;

 

provided, however, that following a Change of Control, with respect to all
matters thereafter arising out of acts, omissions or events before the Change of
Control, upon the request of Indemnitee, any determination concerning the rights
of Indemnitee to seek Indemnification under this Agreement shall be made by
Independent Counsel. Independent Counsel shall determine as promptly as
practicable whether and to what extent Indemnitee is entitled to Indemnification
under this Agreement and applicable law and shall render a written opinion to
the Company and to Indemnitee to such effect. The Company agrees to be bound by,
and not contest, appeal or seek reconsideration of, such opinion of Independent
Counsel. The Company further agrees to pay the reasonable fees and expenses of
Independent Counsel within twenty (20) days after Independent Counsel’s
statement for professional services rendered is submitted to the Company, and to
fully indemnify Independent Counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Section 6 or its
engagement pursuant hereto.

 

(c) If the person, persons or entity empowered or selected under Section 6(b) to
determine whether Indemnitee is entitled to Indemnification shall not have made
a determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to Indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
Indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such thirty (30) day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or entity
making the determination with respect to entitlement to Indemnification in good
faith requires such additional time for the obtaining or evaluating
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 6(c) shall not apply if the Indemnitee
consents to determination of entitlement to indemnification by the shareholders
pursuant to Section 6(b)(iii) of this Agreement.

 



4

 

(d) Indemnitee shall reasonably cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
Indemnification, including providing to such person, persons or entity upon
reasonable advance request such documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, members of the Board of Directors, or shareholders of the
Company shall act reasonably and in good faith in making a determination under
the Agreement of Indemnitee’s entitlement to Indemnification. Any Expenses
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to Indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

7. Presumptions and Effect of Certain Proceedings.

 

(a) In making a determination with respect to entitlement to Indemnification
pursuant to Section 6 of this Agreement, and in any Proceeding or court
application pursuant to Section 10 of this Agreement, the parties agree that
Indemnitee shall be presumed to be entitled to Indemnification hereunder and the
Company shall be required to make any showing necessary to the making of any
determination contrary to such presumption by the greater weight of the
evidence.

 

(b) The termination of any Proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, adversely affect the rights of Indemnitee to Indemnification, except as
otherwise provided in this Agreement.

 

(c) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to Indemnification under this Agreement.

 

8. Advancement of Expenses.

 

(a) All Expenses actually incurred by Indemnitee as a party, witness or other
participant by reason of Indemnitee’s Corporate Status in connection with any
Proceeding (including a Proceeding by or on behalf of the Company) shall be paid
by the Company in advance of the final disposition of such Proceeding, if so
requested by Indemnitee, within thirty (30) days after the receipt by the
Company of a statement or statements from Indemnitee requesting such advance or
advances. Indemnitee may submit such statements from time to time.

 

(b) Such statement or statements shall reasonably evidence the Expenses incurred
by Indemnitee in connection therewith; provided, however, that following a
Change of Control or in the event of a Proceeding brought by or in the name of
the Company, the Company agrees that Indemnitee shall be required to submit to
the Company only summary statements and invoices, and that in connection with
such submissions, Indemnitee shall have the right to withhold or redact any
documents or information that are protected by the attorney-client privilege or
the attorney work product doctrine.

 

(c) Indemnitee’s submission of statements and requests for payment of Expenses
pursuant to this Section 8 shall include or be accompanied by: (i) a written
affirmation by Indemnitee of Indemnitee’s good faith belief that Indemnitee has
met the standard of conduct necessary for indemnification under the GBCC or that
the Proceeding involves conduct for which liability has been eliminated under a
provision of the Articles as authorized by Section 14-2-202(b)(4) of the GBCC,
and (ii) a written undertaking, executed personally or on behalf of Indemnitee,
to repay any such amounts if it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company pursuant to this Agreement or
otherwise. Such undertaking must be an unlimited general obligation of
Indemnitee, but need not be secured and shall be accepted without reference to
the financial ability of Indemnitee to make repayment.

 



5

 

(d) Indemnitee’s entitlement to the Advancement of Expenses under this Agreement
shall include those incurred in connection with any Proceeding by Indemnitee,
including any Proceeding or court application to enforce this Agreement pursuant
to Section 10 of this Agreement.

 

(e) Any advances or undertakings to repay pursuant to this Section 8 shall be
unsecured and interest free.

 

9. The Company’s Obligation to Pay Indemnification Amounts.

 

The Company agrees to pay to or for the benefit of Indemnitee all amounts due
and owing under its Indemnification obligations as determined pursuant to
Section 6 of this Agreement within thirty (30) days after such determination has
been made and delivered to the Company. All written opinions of Independent
Counsel and all statements, invoices, judgments and/or settlement agreements
subject to the Company’s Indemnification obligations under this Agreement shall
be submitted to the Company at the address provided pursuant to Section 25 of
this Agreement, and shall be deemed received by the Company on the date of
mailing or overnight delivery, the date of transmission by electronic means, or
the date of delivery by hand (as the case may be).

 

10. Remedies of the Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses or Failure or Refusal of Company to Pay Indemnification
Amounts.

 

(a) If a determination by the Company is made that Indemnitee is not entitled to
Indemnification hereunder, or if payment has not been timely made following a
determination of entitlement to Indemnification pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to apply to the court conducting the
Proceeding or any other court of competent jurisdiction for an order requiring
the Company to indemnify Indemnitee in accordance with this Agreement, GBCC
Section 14-2-854 (as such statute may be amended) and the Company’s Articles and
Bylaws.

 

(b) If Expenses are not timely advanced pursuant to Section 8 of this Agreement,
Indemnitee shall be entitled to a summary determination, without a jury, of the
Company’s obligation to advance Expenses by the court conducting the Proceeding
or any other court of competent jurisdiction, in accordance with the provisions
of Section 14-2-854 of the GBCC (as such statute may be amended).

 

(c) The Company shall not oppose Indemnitee’s right to seek court-ordered
indemnification.

 

(d) Such court application or other Proceeding to enforce this Agreement
commenced by Indemnitee shall be made de novo, and Indemnitee shall not be
prejudiced by reason of a prior determination under this Agreement (if so made)
that Indemnitee is not entitled to Indemnification or Advancement of Expenses.

 

(e) Notwithstanding any provisions of Section 14-2-854 of the GBCC to the
contrary, the parties agree that if Indemnitee seeks: (i) a court order
determining Indemnitee’s rights under this Agreement pursuant to this Section
10; (ii) to recover damages for breach of this Agreement; (iii) to recover under
any directors and officers liability insurance policies maintained by the
Company as required by this Agreement; or (iv) to intervene in, or is otherwise
made subject to, any Proceeding in which the validity or enforceability of this
Agreement is at issue, the Company shall, in accordance with the provisions of
Section 8 of this Agreement, advance any and all Expenses actually incurred by
Indemnitee in such Proceeding.

 



6

 

(f) If a determination is made or deemed to have been made pursuant to the terms
of Section 6 of this Agreement that Indemnitee is entitled to Indemnification,
the Company shall be bound by such determination and shall be precluded from
asserting that such determination has not been made or that the procedure by
which such determination was made is not valid, binding and enforceable.

 

(g) The Company further agrees to stipulate in any such Proceeding that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertions to the contrary.

 

11. Other Rights to Indemnification and Advancement of Expenses.

 

The rights to Indemnification and Advancement of Expenses provided by this
Agreement are cumulative, and not exclusive, and are in addition to any other
rights to which Indemnitee may now or in the future be entitled under any
provision of the Bylaws or the Articles, any vote of shareholders or
Disinterested Directors, any provision of law or otherwise. Except as required
by applicable law, the Company shall not adopt any amendment to its Bylaws or
Articles, the effect of which would be to deny, diminish or encumber
Indemnitee’s rights to Indemnification and Advancement of Expenses under this
Agreement.

 

12. Director and Officer Liability Insurance.

 

(a) The Company shall use commercially reasonable efforts to obtain and maintain
a policy or policies of liability insurance, including broad form individual
non-indemnifiable loss coverage (with difference-in-condition feature), with
reputable insurance companies providing Indemnitee with coverage for losses from
wrongful acts, including Expenses, and to ensure the Company’s performance of
its Indemnification and Advancement of Expenses obligations under this
Agreement. Such coverage shall not be on terms of coverage or amounts less
favorable to Indemnitee than those of the policies in effect on the date of this
Agreement, except to the extent coverage on such terms or in such amounts cannot
be obtained through the use of commercially reasonable efforts.

 

(b) The Company further agrees that all of the provisions of this Agreement
shall remain in effect regardless of whether liability or other insurance
coverage is at any time obtained or retained by the Company; except that any
payments made to, or on behalf of, the Indemnitee under an insurance policy
shall reduce the obligations of the Company hereunder.

 

13. Subrogation.

 

In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee. Following receipt of indemnification payments pursuant to this
Agreement, as further assurance, Indemnitee shall execute all papers required
and take all action reasonably necessary to secure such rights, including
execution of such documents as are reasonably necessary to enable the Company to
bring suit to enforce such rights.

 



7

 

14. Spousal Indemnification and Advancement of Expenses.

 

The Company shall provide Indemnitee’s spouse to whom Indemnitee is legally
married at any time Indemnitee is covered under the Indemnification provided in
this Agreement (even if Indemnitee did not remain married to such person during
the entire period of coverage) against any Proceeding for the same period, to
the same extent and subject to the same standards, limitations, obligations and
conditions under which Indemnitee is provided Indemnification herein, if
Indemnitee’s spouse (or former spouse) becomes involved in a Proceeding solely
by reason of such person’s status as Indemnitee’s spouse, including, without
limitation, any Proceeding that seeks damages recoverable from marital community
property, jointly-owned property or property purported to have been transferred
from Indemnitee to Indemnitee’s spouse (or former spouse). Indemnitee’s spouse
or former spouse also shall be entitled to Advancement of Expenses to the same
extent that Indemnitee is entitled to Advancement of Expenses provided under
Section 8 of this Agreement. The Company may maintain insurance to cover its
obligations hereunder with respect to Indemnitee’s spouse (or former spouse);
provided, however, that the Company agrees that the provisions of this Agreement
shall remain in effect regardless of whether such liability or other insurance
coverage is at any time obtained or retained by the Company; except that any
payments made to, or on behalf of, Indemnitee’s spouse under such an insurance
policy shall reduce the obligations of the Company hereunder.

 

15. Intent.

 

This Agreement is intended to confer upon Indemnitee the broadest possible
rights to indemnification and advancement of expenses not prohibited by the GBCC
and shall be in addition to any other rights Indemnitee may have under the
Company’s Articles, Bylaws, applicable law or otherwise. To the extent that a
change in applicable law (whether by statute or judicial decision) or otherwise
permits greater rights to indemnification and/or advancement of expenses than
would be afforded currently under the Company’s Articles, Bylaws, applicable law
or this Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. In addition, in the
event of any change in applicable law, statute or rule that narrows the right of
a Georgia corporation to indemnify, or advance expenses to, a member of its
Board of Directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.

 

16. Effective Date.

 

The provisions of this Agreement shall cover claims or Proceedings whether now
pending or hereafter commenced and shall be retroactive to cover acts or
omissions or alleged acts or omissions that heretofore have taken place. The
Company shall be liable under this Agreement, to the extent specified in
Sections 1, 2, 3, 4, 8 and 14 of this Agreement, for all acts and omissions of
Indemnitee while serving as a director and/or officer, notwithstanding the
termination of Indemnitee’s service, if such act was performed or omitted to be
performed during the term of Indemnitee’s service to the Company.

 

17. Duration of Agreement.

 

This Agreement shall survive and continue even though Indemnitee may have
terminated Indemnitee’s service as a director, officer, employee, agent or
fiduciary of the Company or as a director, officer, partner, employee, agent or
fiduciary of any other entity, including, but not limited to another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise or by reason of any act or omission by
Indemnitee in any such capacity. This Agreement shall be binding upon the
Company and its successors and assigns, including, without limitation, any
corporation or other entity which may have acquired all or substantially all of
the Company’s assets or business or into which the Company may be consolidated
or merged, and shall inure to the benefit of Indemnitee and Indemnitee’s spouse,
successors, assigns, heirs, devisees, executors, administrators or other legal
representatives. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place.

 



8

 

18. Disclosure of Payments.

 

Except as required by any Federal or state securities laws or other Federal or
state law, neither party shall disclose any payments under this Agreement unless
prior approval of the other party is obtained.

 

19. Time of the Essence.

 

The parties expressly agree time is of the essence with respect to all
provisions of this Agreement.

 

20. Severability.

 

If any provision or provisions of this Agreement shall be held invalid, illegal
or unenforceable for any reason whatsoever, (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, but not
limited to, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Agreement (including, but not limited to, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifest by
the provision held invalid, illegal or unenforceable.

 

21. Counterparts.

 

This Agreement may be executed by one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

 

22. Captions.

 

The captions and headings used in this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

23. Definitions.

 

For purposes of this Agreement:

 

“Advancement of Expenses” shall mean the advancement of expenses obligations
provided under Sections 8 and 14 of this Agreement.

 

“Change in Control” shall mean:

 

(i) a “change in control” of the Company of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A for a proxy statement filed
under Section 14(a) of the Exchange Act as in effect on the date of this
Agreement;

 

(ii) a “person” (as that term is used in Section 14(d)(2) of the Exchange Act)
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly of securities representing forty-five percent (45%) or
more of the combined voting power for election of directors of the then
outstanding securities of the Company;

 



9

 

(iii) the individuals who at the beginning of any period of two (2) consecutive
years or less (starting on or after the date of this Agreement) constitute the
Company’s Board of Directors cease for any reason during such period to
constitute at least a majority of the Company’s Board of Directors, unless the
election or nomination for election of each new member of the Board of Directors
was approved by vote of at least two-thirds (2/3rds) of the members of such
Board of Directors then still in office who were members of such Board of
Directors at the beginning of such period;

 

(iv) the shareholders of the Company approve any reorganization, merger,
consolidation or share exchange as a result of which the common stock of the
Company shall be changed, converted or exchanged into or for securities of
another organization (other than a merger with Roberts Properties Residential,
L.P. or a wholly-owned subsidiary of the Company), or any dissolution or
liquidation of the Company or any sale or the disposition of fifty percent (50%)
or more of the assets or business of the Company; or

 

(v) the shareholders of the Company approve any reorganization, merger,
consolidation, or share exchange with another corporation unless (A) the persons
who were the beneficial owners of the outstanding shares of the common stock of
the Company immediately before the consummation of such transaction beneficially
own more than sixty percent (60%) of the outstanding shares of the common stock
of the successor or survivor corporation in such transaction immediately
following the consummation of such transaction and (B) the number of shares of
the common stock of such successor or survivor corporation beneficially owned by
the persons described in Section 23(a)(iv)(A) above immediately following the
consummation of such transaction is beneficially owned by each such person in
substantially the same proportion that each such person had beneficially owned
shares of the Company common stock immediately before the consummation of such
transaction, provided, however, (C) the percentage described in Section
23(a)(iv)(A) of the beneficially owned shares of the successor or survivor
corporation and the number described in Section 23(a)(iv)(B) of the beneficially
owned shares of the successor or survivor corporation shall be determined
exclusively by reference to the shares of the successor or survivor corporation
which result from the beneficial ownership of shares of common stock of the
Company by the persons described in Section 23(a)(iv)(A) immediately before the
consummation of such transaction.

 

“Corporate Status” describes the status of a person who is or was a director or
officer of the Company or an individual who, while a director or officer of the
Company, is or was serving at the Company’s request as a director, officer,
partner, trustee, employee, administrator or agent of another foreign or
domestic corporation, partnership, joint venture, trust, employee benefit plan,
entity, or other enterprise. Corporate Status also describes a person’s service
in connection with an employee benefit plan at the Company’s request if such
person’s duties to the Company also impose duties on, or otherwise involve
services by, such person to the plan or to participants in or beneficiaries of
the plan. Corporate Status includes, in reference to a particular person unless
the context requires otherwise, the estate or personal representative of such
person.

 

“Disinterested Director” shall mean a director of the Company who is not or was
not a party to the Proceeding in respect of which Indemnification is being
sought by the Indemnitee.

 

“Expenses” shall include all attorneys’ fees, retainers, court costs, forum fees
and costs, transcript costs, fees and expenses of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in any threatened, pending
or completed Proceeding, whether civil, criminal, administrative, arbitrative or
investigative in nature, in each case to the extent reasonable.

 



10

 

“Indemnification” shall mean the indemnification obligation provided under
Paragraphs 1, 2, 3, 4 and 14 of this Agreement.

 

“Independent Counsel” shall mean counsel selected by Indemnitee from the then
current list of “AmLaw 200” U.S. law firms who has not otherwise performed
services for Indemnitee or for the Company or any affiliates (as such term is
defined in Rule 405 under the Securities Act of 1933, as amended) of the Company
(whether or not they were affiliates when services were so performed) within the
five (5) years preceding its engagement to render a written opinion pursuant to
Section 6(b) of this Agreement following a Change in Control, except that such
counsel may have provided other indemnification opinions pursuant to this
Agreement within said five (5) year period.

 

“Proceeding” shall mean any threatened, pending, or completed action, lawsuit,
class action, arbitration, regulatory or governmental inquiry, informal
investigation or formal investigation, or proceeding, including discovery,
whether civil, criminal, administrative, arbitrative, or investigative, whether
formal or informal and including any action brought under the federal securities
laws.

 

24. Entire Agreement, Modification and Waiver.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto regarding the subject matter hereof, and no supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. No
supplement, modification or amendment of this Agreement shall limit or restrict
any right of Indemnitee under this Agreement in respect of any act or omission
of Indemnitee before the effective date of such supplement, modification or
amendment unless expressly provided therein. Notwithstanding the foregoing, to
the extent Indemnitee is a third party beneficiary of an agreement entered into
by the Company in connection with a Change in Control (a “Transaction
Agreement”), this Agreement shall in no way limit any additional protections
afforded to the Indemnitee as a third party beneficiary pursuant to the terms of
such Transaction Agreement.

 

25. Notices.

 

All notices, requests, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand
with receipt acknowledged by the party to whom said notice or other
communication shall have been directed or if (ii) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt:

 

If to Indemnitee, to the address noted on the signature page hereto.

 

If to the Company, to:

 

375 Northridge Road

Suite 330

Atlanta, GA 30350

 

or to such other address as may be furnished to Indemnitee by the Company or to
the Company by the Indemnitee, as the case may be.

 



11

 

26. Governing Law.

 

The parties hereto agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Georgia, applied
without giving effect to any conflicts-of-law principles.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

  ROBERTS REALTY INVESTORS, INC.:                     By:         Name:        
  (print)     Title:               INDEMNITEE:                            
Signature                             Print name of Indemnitee  

 



12

